703 N.W.2d 188 (2005)
Meshkin v. Kominsky.
No. 127509.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 127509, COA: 249916.
On order of the Court, the application for leave to appeal the October 19, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the opinion of the Court of Appeals and we REINSTATE the judgment and order of the trial court in view of Poch v. Urlaub, 357 Mich. 261, 98 N.W.2d 509 (1959).